Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-20 are pending. 

Priority
The instant application claims benefit of foreign applications PCT/IB2020062508 filed on 12/29/2020.  Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  However, a copy of PCT/IB2020062508 has not been submitted. 

Objection to Specification - Title

            Applicant is reminded of the proper content of the title of the invention.
            The title of the invention should be brief, but technically accurate and descriptive, preferably from two to seven words.  See 37 CFR 1.72(a) and MPEP § 606.
            The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  In the revised title, the examiner suggests including the name of the active component of the claimed method (esketamine) and the alleged utility possessed by the composition applicants regard as their invention (i.e., bipolar disorder).

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0035707 (hereafter, Manthei) in view of US 20120225949 (Hereafter, Papalos). 
Manthei teaches an oral dosage form for administration of ketamine, preferably once or twice a day wherein ketamine is (S)-ketamine or its pharmaceutically acceptable salt such as the hydrochloride of ketamine as a preferred salt and the oral dosage form provides a satisfactory in vivo plasma level of ketamine while preventing dose dumping and drug abuse (abstract, [0011], [0018], and [0030]).  
Manthei further teaches that the controlled release oral dosage form is suitable for patients who need continuous treatment over an extended period of time ([0108]). Manthei discloses that ketamine can be effective in treating depression in patients with depression and bipolar disorder who have not responded to antidepressants ([0003]). 
Manthei further teaches the dosage form can comprises 10 mg ketamine, 20 mg ketamine, or 40 mg ketamine; more preferably 10 mg ketamine hydrochloride, 20 mg ketamine hydrochloride, or 40 mg ketamine hydrochloride ([0081]). Manthei discloses the administration of a single oral dosage form leads in-vivo to a Cmax of ketamine of 1 to 150 ng/ml and a AUC0-∞ of 5 to 1000 ng*h/ml (claim 13). Manthei specifically discloses (±)-ketamine Cmax and AUC0-∞ C for oral administration of 10, 20, 40 and 80 mg ketamine PR tablets (which necessarily include 5, 10, 20, and 40 mg of esketamine, respectively since the (±)-ketamine racemic mixture contains 50% of esketamine), wherein oral administration of 5, 10 and 20 mg esketamine result in less than 30 ng/ml of esketamine Cmax  and less than 60 ng*h/ml  or 850 ng*h/ml of esketamine AUC0-t and oral administration of 5 and 10 mg esketamine result in less than 15 ng/ml of esketamine Cmax  and less than 30 ng*h/ml  of esketamine AUC0-∞ ([0150], [0165], Table 1, and Fig. 2a and 2b). When esketamine AUC0-∞ is less than 30 ng*h/ml, 60 ng*h/ml or 850 ng*h/ml, AUC0-t is necessarily less than 30 ng*h/ml, 60 ng*h/ml or 850 ng*h/ml of esketamine.  
While Manthei teaches that ketamine can be effective in treating depression in patients with depression and bipolar disorder who have not responded to antidepressants ([0003]), Manthei does not disclose a specific embodiment of administering esketamine orally over a treatment regimen of at least 28 days for treating bipolar disorder. 
Papalos teaches a method for treating symptoms associated with bipolar disorder, comprising administering to a subject in need of such treatment a dose of ketamine sufficient to alleviate symptoms associated with bipolar disorder, childhood-onset bipolar disorder, or childhood-onset bipolar disorder with Fear of Harm, wherein the ketamine is (S)-ketamine (also known as esketamine) and the ketamine is orally administered (abstract and claims 1,7, and 9)
Papalos further teaches that the therapeutically-effective amount of ketamine is about 0.05 to about 0.7 mg/kg of body weight (claim 11 and [0052]).  When the average weight of adults is about 60 kg, the amount ia about 3 mg to about 42 mg, which overlaps the claimed range. Papalos discloses that for example, intranasal formulation contains total intranasal doses of 1 mg, 2 mg, 4 mg, 5 mg, 10 mg, 15 mg, 20 mg, 25 mg, 30 mg, 35 mg, or 40 mg ([0053]).  
Papalos stated that a "bipolar disorder" means a disorder characterized by unusually intense emotional states that occur in distinct periods called "mood episodes and patients with full manias and depression are indicated as having "bipolar I disorder while patients with hypomanias and depressions are described as having "bipolar II disorder ([0016]). 
Papalos further teaches that the bipolar-disorder is childhood-onset bipolar disorder which presents with at least one of the following symptoms: mood cycling (cyclothymic disorder) (i.e., cycling between manic episodes, depressive episodes, and normal moods), obsessive fear of harm, severe aggression, territorial aggression, thermal dysregulation, night sweats, early and middle insomnia, arousal disorders of sleep (night mares, night-terrors, teeth grinding, bedwetting), rapid speech, germ contamination fears, hoarding, extreme separation anxiety, hallucinations, delusions, and sweet cravings ([0014] and [0015]).
Papalos discloses that ketamine is administered as a single dose, such as a single daily dose or ketamine is administered intranasally in multiple doses, such as multiple doses (e.g., 2, 3, 4, 5, 6, 7, 8, 9, 10, 15, 20, 25, and 50) doses of ketamine over a course of a day, days, weeks, or months ([0043]). Papalos also discloses that once improvement of the individual's conditions has occurred, a maintenance dose is administered if necessary and subsequently, the dosage or the frequency of administration, or both, is reduced, as a function of the symptoms, to a level at which the improved disease, disorder or condition is retained ([0062]). Papalos further discloses that in some embodiments, individuals require intermittent treatment on a long-term basis upon any recurrence of symptoms ([0062]). Thus, the prior art teaches that the administration is intermittent over the treatment regimen and the frequency of the administration varies over the treatment regimen as claimed.
In addition, Papalos discloses a double-blind randomized discontinuation placebo-controlled study conducted to assess the efficacy and safety of the intranasal administration of the NMDA-antagonist ketamine, in the treatment of bipolar I and bipolar II disorders with FOH phenotype wherein the first arm will take ketamine daily for three weeks intranasally, followed by a 12 day interruption of ketamine and ending with three weeks of orally administered ketamine extended release twice daily and oral dosing will begin with xmg/kg administered 2 x day with increments of increasing at a rate of 5 mg/day (Example 2, [0109], [0117], and [0120]). Thus, the total period of the treatment regimen (three weeks + 12 day-interruption + three weeks) reads on “at least 28 days”. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the oral dosage form comprising esketamine of Manthei for treating bipolar disorder as taught by Papalos because the oral dosage form of Manthei was taught to provides a satisfactory in vivo plasma level of esketamine and esketamine was known to be effective for treating bipolar disorder including bipolar I and II disorders as evidenced by Papalos. One of ordinary skill in the art would have been motivated to do so on the reasonable expectation that the oral dosage form would provide a satisfactory in vivo plasma level of esketamine via controlled release of esketamine in the treatment of bipolar disorder while preventing dose dumping and drug abuse as taught by Manthei.  
As to the specific dosing frequency and treatment period recited in claims 1 and 4-10, it would have been prima facie obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention was made to optimize them to find out the optimum treatment regimen for maximizing therapeutic outcome since Papalos already teaches that the ketamine can be administered over a course of a day, days, weeks, or months with varying frequency of administration and intermittent administration and disclose overlapping ranges with the claimed ranges. Also, Manthei teaches that the controlled release oral dosage form is suitable for patients who need continuous treatment over an extended period of time. Based on the dosing frequency and treatment period taught by Papalos, a person of ordinary skill in the art can easily determine an appropriate treatment regimen for treating bipolar disorder without undue experimentation and would be motived to maintain the treatment for patients who need continuous treatment over an extended period of time for reducing syndromes of bipolar disorder. In addition, it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 USPQ 33; In re Russell, 169 USPQ 426. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”) 
As to claims 11-12, Papalos teaches that adult bipolar disorder treatments generally include one or more of the following: mood stabilizers; antidepressants; antipsychotics; and electroconvulsive therapy (ECT) ([0025]). Thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a second medication such as antidepressant with esketamine for treating bipolar disorder as taught by Papalos because such antidepressants were generally used as bipolar disorder treatments.  According to M.P.E.P. § 2144.06, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  In this case, one of ordinary skill in the art would have been motivated to use esketamine in combination with a second medication such as an antidepressant which is effective for treating bipolar disorder based on their independent efficacy in treating bipolar disorder.  The skilled artisan would have a reasonable expectation of success, as noted above, that two independently successful treatments would be similarly successful when combined.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0035707 (hereafter, Manthei) in view of US 20120225949 (Hereafter, Papalos) in further view of US 20150374684 (Hereafter, Javitt).
The teachings of Manthei and Papalos as applied supra are herein applied for the same teachings in their entirety.  
While Papalos teaches that adult bipolar disorder treatments generally include one or more of the following: mood stabilizers; antidepressants; antipsychotics; and electroconvulsive therapy (ECT) ([0025]), Manthei or Papalos does not disclose specific antidepressant such as fluoxetine, sertraline, paroxetine, citalopram, escitalopram, venlafaxine, desvenlafaxine, duloxetine, and fluvoxamine in claim 13.	
However, such antidepressants including fluoxetine, fluvoxamine, paroxetine, citalopram, escitalopram, duloxetine, and venlafaxine are well known antidepressants which could be used in combination with NMDAR antagonists such as ketamine for treating dipolar disorder as evidenced by Javitt (abstract, [0022], [0028], [0031], [0059], claim 2 and 4). Thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select any known antidepressants such as fluoxetine, fluvoxamine, paroxetine, citalopram, escitalopram, duloxetine, and venlafaxine as a second agent in the treatment of bipolar disorder because Papalos already suggests that bipolar disorder treatments generally include antidepressants and those antidepressants were known to be useful in combination with ketamine as bipolar disorder treatments as evidenced by Javitt . Generally, it is prima facie obvious to select a known material for incorporation into a composition based on its recognized suitability for its intended use. See MPEP 2144.07. 

Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4 of US patent 11253487, which has the same assignee as the instant application, in view of US 20120225949 (Hereafter, Papalos).  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the patent are also drawn to a method of orally administering to a patient with  major depressive disorder an oral dosage form comprising between about 5 mg and about 40 mg of esketamine in the same treatment regimen (e.g., at least 28 days) as claimed.  The claims of the patent do not specifically recite the treatment of bipolar disorder. However, esketamine was known to be effective for treating bipolar disorder and symptoms associated with bipolar disorder including depression as evidenced by Papalos (see abstract, ([0014], [0015], and claims 1,7, and 9). Thus, one of ordinary skill in the art would have been motivated to use the same treatment regimen using oral dosage form of esketamine as recited in the claims of the patent for treating symptoms associated with bipolar disorder such as depression on the reasonable expectation that the treatment regimen would be effective for treating depression in bipolar disorder similarly in major depressive disorder. As to Cmax and AUC0-t of esketamine, since the claims of the patent recites orally administering the same oral dosage form containing the same amount of esketamine, such administration will necessarily provide the same Cmax and AUC0-t of esketamine as claimed.  As such, the instant claims would have been obvious over the claims of the ‘487 patent in view of Papalos. 

Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending application 17/136634, which has the same assignee as the instant application, in view of US 20120225949 (Hereafter, Papalos).  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the copending application are also drawn to a method of orally administering to a patient an oral dosage form comprising between about 5 mg and about 40 mg of esketamine in the same treatment regimen (e.g., at least 28 days) wherein said dosage form provides the same Cmax and AUC0-t of esketamine as claimed.  The claims of the copending application do not specifically recite the treatment of bipolar disorder. However, esketamine was known to be effective for treating bipolar disorder as well as post-traumatic stress syndrome as evidenced by Papalos (see abstract and claims 1,7, and 9). Thus, one of ordinary skill in the art would have been motivated to use the same treatment regimen using oral dosage form of esketamine as recited in the claims of the copending application in the treatment of bipolar disorder on the reasonable expectation that the treatment regimen would be useful for treating bipolar disorder similarly to treating post-traumatic stress syndrome. As such, the instant claims would have been obvious over the claims of the ‘634 application in view of Papalos. 

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONG-SOOK BAEK whose telephone number is 571-270-5863.  The examiner can normally be reached 9:00AM-6:00PM Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/BONG-SOOK BAEK/Primary Examiner, Art Unit 1611